Timlin, J.
(dissenting). TRe rule of tRe defendant wRicR it is claimed was in force and disregarded by tRe plaintiff is as follows:
“To all trainmen and switcRmen: ... (2) You are forbidden to work on tRe side of cars or trains wRere tRere are buildings, sReds, cattle cRutes, or other projecting structures. Always work on that side where there are no buildings or structures, and in getting on or off or riding on the side of moving ears, do so only at places where there are no obstructions alongside the tracks, such as buildings, structures, lumber piles, etc., that will make such work hazardous.”
See. 1816, Stats. (1898), as amended by ch. 448, Laws of 1903, provides that every railroad company operating any railroad which is in whole or in part within this state shall be liable for all damages sustained within the same by any of its employees without contributory negligence on his part when any such injury is caused by a defect in any locomotive engine, car, rail, track, machinery, or appliance required by said company to be used by its employees in and about the business of their employment, etc. No contract, receipt,rule, or regulation between any employee and a railroad corporation shall exempt such corporation from the full liability imposed by this section.
Without here further considering the effect of this statute *429upon rules aud regulations and their violation, I may call attention to the rule in question. It consists of two sentences. The first is a positive prohibition against working on the side of cars or trains where there are buildings, sheds, cattle chutes, or other projecting structures. The second sentence covers the act of riding on the side of moving cars. If the first sentence, also covers that act, then these words in the second sentence are unnecessary and tautological. Rules of construction forbid us to so consider them. Consequently the first' sentence of the rule does not relate to riding on the side of moving cars. General words in one part may be controlled and restrained by particular words in another. 2 Lewis’s Suth. Stat. Constr. (2d ed.) p. 666, § 348, and cases in note 79; Harrington v. Smith, 28 Wis. 43.
Statutes should be so construed that effect may be given to all of their provisions, so that no part will be inoperative or superfluous, void, or insignificant. Ill. Cent. R. Co. v. Chicago, 138 Ill. 453, 28 N. E. 740; Harrington v. Smith, supra; Battis v. Hamlin, 22 Wis. 669. Special provisions relating to a particular subject control general ones to which they are repugnant. Western Bank v. Tallman, 17 Wis. 530. If the latter part of a statute be repugnant to the former part it must stand and as to so much repeal the former part. Woodman v. Clapp, 21 Wis. 353. This construction is rejected in the majority opinion upon the ground that such construction would emasculate the rule. This is to me a new law for construing statutes or writings. If the masculinity which it is so necessary to preserve is a trope for force or effectiveness, I ask forceful or effective for what ? Must the rule be construed to be forceful or effective to defeat the right of the employee to recover? This defeat is an incident which the law attaches to intentional violation of the rule, but it was not the object of the enactment of the rule. The rule is just as forceful and effective as a direction of the mode in which to do the work under the construction here *430given it as it is under that construction given in the majority opinion. ' It is not so forceful or effective to defeat the right of the plaintiff to recover. The viewpoint of the majority seems to me to subordinate the effectiveness of the rule as- a direction for work, to its effectiveness as a means of relieving a master from liability.
Eext, the first sentence of the- rule does not govern this case, because the railroad company placed its switch target and handle on the forbidden side, and the plaintiff was absolutely required to go there and throw that switch in order to make the necessary movement of the train. So far as this first sentence of the rule is concerned, the defendant is deemed to have waived all observance of the rule with respect to throwing that switch because it imposed upon the plaintiff the inconsistent duty of throwing the switch on the forbidden side. Brown v. L. & N. R. Co. 11 Ala. 275, 19 South. 1001; Boyle v. Union Pac. B. Co. 25 Utah, 420, 71 Pac. 988; Pa. Co. v. Roney, 89 Ind. 453; Hall v. C., B. & N. R. Co. 46 Minn. 439, 49 N. W. 239; Richmond & D. R. Co. v. Jones, 92 Ala. 218, 9 South. 276.
Taking up the second sentence of the rule in question and giving it a fair and lawful construction, it will be seen that the employee is thereby ordered, first, to always work on that side where there are no buildings or structures, which is merely a repetition in another form of the order contained in the first sentence. Then the employee is next ordered that in getting on or off or riding on the side of moving cars he must only do so at places where there are no obstructions alongside the track . . . that will make such work hazardous; that is to say, he is not absolutely for-bidden in the last sentence, but he is to determine whether the obstructions, etc., are such as to make the work hazardous, and in that case he is forbidden to get on or off or ride on that side.
When the rules do not unconditionally command the doing of not doing of a particular act, but impose upon the *431servant in its observance duties calling for tbe exercise of judgment, skill, and diligence on bis part, tbe question ■whether an act of tbe servant is a violation of tbe rules is a question of fact. Lake Shore & M. S. R. Co. v. Parker, 131 Ill. 557, 23 N. E. 237; Bucklew v. Cent. Iowa R. Co. 64 Iowa, 603, 21 N. W. 103. This same rule has been adopted and followed by our court. Colf v. C., St. P., M. & O. R. Co. 87 Wis. 273, 58 N. W. 408; Crouse v. C. & N. W. R. Co. 102 Wis. 196, 78 N. W. 446, 778. See, also, a very complete note to Bist v. L. & S. W. R. Co. 8 Am. & Eng. Ann. Oases, 1, 21, where other authorities will be found. The case in question comes within the foregoing cases because it is only negligence to ride in this way if there are, to tbe knowledge of the plaintiff, obstructions, etc., alongside the tracks such as will make this riding "hazardous. Anything less than this is not an intentional violation of the printed rule. In order that the violation of a rule be sufficient to charge the servant as matter of law with contributory negligence, that violation must have been intentional. This is the pivotal question in the case. Resolving this against the .appellant, it follows that there was no prejudicial error in the admission of evidence or in the verdict, or in refusing the instructions requested. It seems clear to me that the judgment should be affirmed.
Dodge, J. I join in the foregoing dissenting opinion of Mr. Justice Timlin.
Keewin, J. I concur in the foregoing dissenting opin-' Ion of Mr. Justice Timlin.